Title: The Taking of Teach the Pirate, 1719
From: Franklin, Benjamin
To: 


The second ballad which Franklin wrote and hawked through the streets of Boston was “a Sailor Song on the Taking of Teach or Blackbeard the Pirate.” This may have been written in March 1719, after the Boston News-Letter carried a full account of the last fight and death of Captain Edward Teach on November 22, 1718. In the middle of the nineteenth century the Boston physician George Hayward remembered a stanza which he thought was part of Franklin’s ballad:
  
So each man to his gun,
For the work must be done
With cutlass, sword, or pistol.
And when we no longer can strike a blow,
Then fire the magazine, boys, and up we go!
It’s better to swim in the sea below
Than to swing in the air and feed the crow,
Says jolly Ned Teach of Bristol.

In 1898 Edward Everett Hale (“Ben Franklin’s Ballads,” New England Magazine, XXIV, 505–7) suggested that the verses Franklin composed were actually those entitled “The Downfal of Pyracy,” printed in The Worcestershire Garland (Newcastle, 1765?) and reprinted in John Ashton, ed., Real Sailor-Songs (London, 1891), p. 79. Nothing in the ballad is inconsistent with this view. The first stanza is:
  
Will you hear of a bloody Battle,
Lately fought upon the Seas,
It will make your Ears to rattle,
And your Admiration cease:
Have you heard of Teach the Rover,
And his Knavery on the Main;
How of Gold he was a Lover,
How he loved ill got Gain.

 